Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
Examiner presented restriction requirement to Applicants’ attorney of record (Michael Tait) on May 19, 2022.  
Applicants' representative indicated that a Restriction Requirement should be mailed as the Assignee is a non-US client and requests that all actions be issued.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 13, drawn to systems and methods for multi-layer menu navigation and display of the selected menu layer in response to a touch movement input that begins at a detected reference point, while maintaining touch selects a target upper item in an upper layer menu and while maintaining the touch returns to the reference point before the upper menu is replaced with the selected lower layer menu corresponding to the upper item.
II. Claims 10, 11, 12 and 14, drawn to systems and methods for multi-layer menu navigation and display of the selected menu layer in response to a drag and drop touch movement selecting and a graphic object indicating the next lower layer item is output and an operation corresponding to the selected lower item is completed.
The inventions, as claimed, are distinct, each from the other because of the following reasons:
Inventions I and II are unrelated at least due to the crowded state of art pertaining to touch gestures such that  there would be a serious burden on the examiner if restriction is not required as the claimed relationships between the gesture patterns, the corresponding functions and user interface changes are distinct and involve different movement and outcomes.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the respective invention of each of Group I and Group II is independent and distinct invention from that of the respective inventions disclosed in each of other ones of Groups I and II.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Since the inventions are not related, the prior art applied to, e.g., Group I would not be applicable to Group II, the prior art applied to, e.g., Group II would not be applicable to Group I.  Further, different fields of search (different subclasses set forth above) would be necessary for finding prior art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Ell can be reached at 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARYAM M IPAKCHI/Primary Examiner, Art Unit 2171